DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (US 2003/0042779) in view of Amin et al. (US 2017/0035633).
	Regarding claims 1-2, 4, 7, and 17, Yamasaki discloses a wheelchair (1) and its folding method comprising/providing:
a chassis (2) configured to collapse in a width direction of the wheelchair (see Fig. 2B); 
at least one wheel (12) carried by the chassis; 
a seat assembly (15) including a seat (16) and a back support (20) carried by the chassis, the back support (20) defining a tilt angle relative to the seat and being pivotable to adjust the tilt angle (see Fig. 1 and ¶0021); and 
a tilt assembly carried by the chassis and including two tilt actuators (24, 24) coupled to the back support (20) at opposing back bars (21, 21) which present two chassis halves (see e.g., Fig. 2A-2B), the tilt actuators (24) being configured to pivot the back support (20) and adjust the tilt angle, the chassis being collapsible in the width direction while carrying the at least one tilt actuator to reduce a width of the wheelchair (see Fig. 2B). 
Yamasaki does not disclose that a mounting point of the tilt actuator is below the seat of the seat assembly.
Amin teaches another wheelchair (100) including a tilting back support (47) that is controllable tilted via an actuator (46), the actuator including a mounting point (e.g., brackets 70a, 70b providing the round pivot point shown in Fig. 5B; see ¶0099) that is below the chair’s seat (52).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the wheelchair of Yamasaki to use a lower actuator mounting position as taught by Amin to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., positioning a linear actuator further away from its driven component to allow for increased range of motion) to known devices (e.g., pivoting back supports using linear actuators) ready for improvement to yield predictable results (e.g., a wheelchair can be laid flat to convert into a bed).

	Regarding claims 3, 5-6, and 19, Yamasaki discloses that the two chassis halves (21, generally) are coupled together via a collapse mechanism (18) coupling the chassis halves to each other and including a pair of collapse bars (18a, 18a) pivotably coupled together at a pivot (18b), whereby a user, if desired, can fix one chassis half while independently moving the other half inward/outwardly which reads upon a reasonably broad interpretation of being “movable in the width direction independent of the other chassis half.”  A spreader bar (46) is coupled to each of the back bars (21) and configured to prevent collapse of the back support.
Regarding claim 8, Yamasaki, while disclosing that the upper ends of the tilt actuators (24) are pivotally coupled to the back bars (21), does not explicitly recite that the actuators are coupled thereto via a bracket.
	Amin teaches that the linear actuator (46) uses a bracket (see Fig., 3 showing the upper end of the linear tilt actuator) to mount its tilt actuator to the tilting back support (47).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the wheelchair of the Yamasaki combination to use a bracket to couple the actuator to the tilting backrest as taught by Amin to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (a separate mechanical bracket as a pivotal connector) for another (generic pivotal connection) to obtain predictable results.
	Regarding claims 9 and 18, Yamasaki further discloses a spreader bar (46) coupled to the back bars (21) of the back support (20) and configured to prevent a collapse of the back support (e.g., when positioned above “dead center” the links are locked to prevent collapse without translating the bracket 54 vertically below the straight dead center position to unlock the bars 46 to allow the wheelchair to collapse inwardly - see e.g., ¶0033).
Regarding claims 10-12, Yamasaki does not disclose that its tilt actuators are electrically powered.
	Amin teaches that the tilt actuator (46) uses a battery powered motor (see ¶s 0137-0142) to electrically tilt the seat to a desired position and provides that a tilt controller (buttons 232, 234 of controller 200) can be used to control this electrically driven tilt motor (see ¶0007 and 0145).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the wheelchair of Yamasaki to use an electric motor actuator to tilt the backrest as taught by Amin to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (an electric actuator) for another (a pneumatic/hydraulic actuator) to obtain predictable results (e.g., a tilting operation that has more refined and consistent control).
Regarding claim 13, Yamasaki discloses that the tilt controller (e.g., recline control lever 33) is located at the arm rest (31; see ¶0026).
	Regarding claims 15-16, Yamasaki further discloses that the seat back (20) can be tilted from a substantially vertical (90 degree) to an angled/tilted back position (see Fig. 1), but does not explicitly recite that the seat can tilted back to 180 degrees.
	Amin teaches that it’s wheelchair actuator (46) is able to convert from a wheelchair configuration (see Fig. 1A) into a substantially flat bed configuration (see Fig. 4).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to allow the tilting seat back of Yamasaki to recline all the way back to a substantially flat position as taught by Amin, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be allow a user to fully recline to a prone/sleeping position while still seated in the wheelchair.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki in view of Amin as applied to claim 12 above, and further in view of Cooper et al. (US 2015/0209207).
Regarding claim 14, the Yamasaki combination, while providing that tilt actuators can be electrically powered and that the controller (Amin) can include the well-known expedient of RAM/ROM memory (see ¶0130) that stores operating programs and control features, does not explicitly provide for a memory in the control system that allows a tilt position to be stored/recalled.
	Cooper teaches another wheelchair including a controller/user interface (100) having internal memory (104; see ¶0077) that allows the desired position of a tilting seatback to be recalled seating function (see e.g., ¶s0083 and 0114 and Fig. 13).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the wheelchair of the Yamasaki combination to store seating functions/position in a controller’s memory as taught by Cooper to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using a computer/processor to store electrical data, such as seat position) to known devices (e.g., electrical wheelchairs) ready for improvement to yield predictable results (e.g., a wheelchair that can be consistently returned to a pre-set seat back tilt angle).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Particularly, the amendment to the claims to recite that the actuator is mounted at lower position than the seat to overcome the rejections of the Final office action, but upon additional searching/review of the prior art for this newly claimed feature, the Amin reference was found that teaches that a tilting wheelchair’s actuator can be mounted below the seat to allow the seat back to lie flat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618